Green, J.
delivered the opinion of the court.
The question raised upon the third plea in this cause underwent a full investigation at Nashville, at the last *432term of this court, in the case of Hooper vs. Bryant, administratorof Young.(a)
In that case the court determined, that the 5th section of the act of 1789, ch. 23, is only directory, and not a condition precedent to the fourth section. The consequence is, that the third plea in this cause is a good de-fence to the action.
Judgment affirmed.

 Ante page 1.